Citation Nr: 1135813	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-44 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for hearing loss, right ear.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to an initial compensable rating for left ear hearing loss.  

5.  Entitlement to an initial compensable rating for hypertension.  

6.  Entitlement to an initial compensable rating for left knee patellofemoral pain syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran retired in March 2007 following more than 20 years of active and inactive service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a Videoconference hearing before the Board.  He requested hearing was conducted by the undersigned in March 2011.  At his March 2011 hearing, the Veteran indicated that he would submit certain records related to his testimony at the hearing.  In his cover sheet, the Veteran indicated that the records "are related to my treatment for left knee pain and left leg pain and low back pain."  The Board notes that no claim for service connection for "low back pain" is before the Board.  This communication is REFERRED to the agency of original jurisdiction for any necessary action.  

The Veteran does not contend that the records submitted following the March 2011 Videoconference hearing are related in any way to the issues addressed in the decision below.  The records submitted do not appear to the Board to refer to any disorder or disability addressed in the decision below.  The Veteran has not waived his right to have the additional evidence referred to the agency of original jurisdiction for review.  38 C.F.R. § 20.1304 (2010).  However, as the Veteran himself has indicated that the additional evidence is limited to claims which are addressed in the Remand portion of this decision, appellate review as discussed below may proceed.  

The claim for service connection for right ear hearing loss and the claims for an increased (compensable) evaluation for essential hypertension, left ear hearing loss disability, and for patellofemoral syndrome, left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypercholesterolemia is a finding revealed by laboratory examination of the Veteran's blood, but there is no evidence that the finding, in and of itself, results in disability for which service connection may be granted, nor does the Veteran contend that there is a disability due to the laboratory finding. 

2.  During his hearing, prior to the issuance of a decision in the appeal, the appellant requested withdrawal of the appeal for an initial evaluation in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  Criteria for entitlement to service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010). 

2.  The criteria for withdrawal of the appeal for an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for the claimed disorder.  Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  


Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the Appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The duty under the VCAA to notify the Appellant of the criteria for service connection was satisfied by way of a letter issued in October 2007.  That letter advised the Appellant of the law and regulations governing service connection claims.  The letter provided information as to the law and regulations governing disability rating(s) and effective date(s) mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the content or notice failed to identify any law or regulation applicable to this claim, the Appellant, who has testified on his own behalf before the Board, and who has, by his testimony, demonstrated that he understands the criteria for service connection, is not prejudiced by such defect.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  

At to the claim for an increased evaluation for tinnitus, the Veteran has withdrawn that claim.  The Veteran has a right to withdraw his claim.  No notice or assistance as to that right is required.  

Duty to assist

Service treatment records are associated with the claims file.  The Veteran has been afforded VA examination.  The Veteran has testified that private care rendered to him results in the same diagnosis, high cholesterol, as was assigned at the VA examination.  The Veteran has not identified any disorder or disability that he believes is related to the high cholesterol finding.  No further development of the case is required.  

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claims for service connection 

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service (emphasis added).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Entitlement to service connection for hypercholesterolemia 

Service treatment records confirm that elevation of cholesterol in the Veteran's blood was diagnosed during his service.  The Veteran's testimony that he continues to have high cholesterol, and that he has been advised to control that finding with medications and dietary changes confirm that a diagnosis of hypercholesterolemia continues to be assigned currently.  At his hearing, the Veteran indicated that he would submit additional records to show whether there was any disorder related to or attributed by any physician to the high cholesterol level.  The Veteran has submitted additional records, but there records pertain only to claims addressed in the Remand portion of this decision.  

Hypercholesterolemia is a general term for elevated concentration of cholesterol, a lipid, in the plasma (blood).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1051, 617 (29th ed. 2000).  An elevated concentration of cholesterol in the plasma is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule.). 

There is no evidence of record suggesting the Veteran's hypercholesterolemia by itself causes any impairment of his earning capacity.  No symptom, clinical diagnosis, or impairment, was found to be associated with this laboratory finding at the time of December 2007 VA examination.  At his March 2011 hearing, the Veteran indicated that he was unaware of any diagnosis related to hypercholesterolemia.  He stated that, if there were any other diagnosis, it would appear in his "Mayo Clinical" records.  In May 2010, the Veteran submitted records from the "Mayo Clinic in Florida."  The Veteran stated that the evidence was limited to "treatment for left knee pain and left leg pain and low back pain."  

To the extent that an elevated concentration of cholesterol in the blood may be related to any cardiovascular disorder, the Board notes that service connection is in effect for hypertension and for mitral regurgitation.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  In the absence of medical evidence that hypercholesterolemia results in disability or impairment of earning capacity, separate and apart from hypertension for which service connection is in effect, above, hypercholesterolemia is not a disability for which service connection can be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a claim for service connection for a disorder which is not manifested by current disability is not valid). 

As a matter of law, service connection may not be granted for a laboratory finding.  Since there is no legal entitlement to service connection for hypercholesterolemia, the claim must be denied as a matter of law.  The statutory provisions regarding resolution of reasonable doubt are not applicable to a claim denied as a matter of law.  The claim must be denied. 

2.  Appeal for initial evaluation in excess of 10 percent for tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant testified, at this March 2011 Videoconference hearing, that he wished to withdraw the appeal for an initial evaluation in excess of 10 percent for tinnitus.  (Hearing Transcript (Tr.) page 3).  The hearing transcript has been reduced to writing and the written transcript is associated with the claims file.  

Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for hypercholesterolemia is denied.  

The appeal for an initial evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran contends that his hearing acuity has declined since his VA examination.  The Veteran has identified additional records which should be sought to substantiate this claim.  This development should be conducted prior to appellate review.  

The Veteran testified that his left knee disability had increased in severity.  He has submitted medical records pertinent to that claim.  As the Veteran has not waived his right to have those records reviewed by the agency of original jurisdiction, the claim must Remanded for such review.  

Finally, the Veteran contends that his hypertension is predominantly manifested by a diastolic blood pressure of 100 or above.  The Veteran's treatment records must be obtained so that he is afforded an opportunity to substantiate his testimony in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to obtain and submit records of physical examinations related to his pilot's license, to include records held by the Federal Aviation Administration (FAA).  Alternatively, the Veteran may authorize VA to obtain such records.

2.  Obtain VA clinical records from December 2007 to the present.

3.  Ask the Veteran to identify any non-VA providers he has seen since March 2011.  Obtain identified records.

4.  Ask the Veteran to authorize release of records from the Mayo Clinic in Florida, from October 2006 to the present, including records from the Mayo Clinic "cardiologist" at Jacksonville, Florida, who evaluated him.

5.  Afford the Veteran an opportunity to identify or submit any other records, clinical or non-clinical, related to his claims on appeal, to include information regarding any applications for disability benefits or disability benefits being received.  

6.  After development directed in paragraphs #1 through #5 above have been completed to the extent possible, afford the Veteran VA audiology examination to determine the current severity of service-connected left ear hearing loss disability and to determine whether the Veteran has a right ear hearing loss as defined for VA purposes.

7.  After development directed in paragraphs #1 through #5 above have been completed to the extent possible, afford the Veteran examination of the left knee.  The examiner should review the service treatment records, private treatment records submitted in 2010 reflecting physical therapy in 2009, the Veteran's testimony at a 2011 hearing, and the report of December 2007 VA examination.  The examiner should describe all manifestations of service-connected patellofemoral syndrome, left knee.  The examiner should describe the Veteran's range of motion of the left knee.  The examiner should describe the range of motion without pain and the range of motion with pain, and should state where pain starts and ends with each motion.  The examiner should state whether there is less or more movement than is normal; weakened movement; excess fatigability; incoordination; pain on movement, swelling, deformity, atrophy, and should describe stability, standing, weight-bearing, and excursion, strength, speed, coordination, and endurance of the left knee.  

The examiner should provide an opinion as to the limitation of functional ability of the left knee during flare-ups.  If it is not possible to estimate functional loss during flare-ups, the examiner should explain why such limitation cannot feasibly be determined.  

8.  After development directed in paragraphs #1 through #5 above have been completed to the extent possible, afford the Veteran cardiovascular evaluation.  Provide an opinion as to whether the Veteran's diastolic blood pressure is predominantly 100 or above, based on examination and review of treatment records, or, if he now takes medication to lower blood pressure.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


